DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application CN 202010174846.2 filed in State Intellectual Property Office of the P.R.C. (SIPO) on March 13, 2020 and receipt of a certified copy thereof.
Election/Restrictions
Applicant's election with traverse of the invention of Species II, Subspecies A (claims 1-5, 8-12, 14-17, 19 and 20) in the reply filed on August 11, 2022 is acknowledged. Applicant’s arguments of August 11, 2022 traversing the restriction/election requirement of June 16, 2022 based on the species/subspecies are found persuasive, therefore, the restriction/election requirement has been withdrawn. Claims 6, 7, 13 and 18 directed to non-elected species/subspecies have been examined for patentability.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Kimura US 8,338,865.
Regarding claim 1, Kimura teaches an electronic device (e.g., Figs. 20A-20B, col. 41, lines 6-46) comprising: 
a substrate (e.g., 100, Figs. 20A-20B); 
a common electrode (e.g., 112, Figs. 20A-20B) disposed on the substrate; and 
a plurality of pixels (e.g., Figs. 20A-20B) disposed on the substrate, at least one of the plurality of pixels comprising: 10a thin film transistor (e.g., TFT including 105, 123, 108 and 109, Figs. 20A-20B); a first electrode (e.g., 101, Figs. 20A-20B) electrically connected to the thin film transistor; a second electrode (e.g., 110, Figs. 20A-20B); and an auxiliary electrode (e.g., 106, Figs. 20A-20B); 
wherein the auxiliary electrode is electrically connected to the common 15electrode (e.g., Figs. 20A-20B) and electrically isolated from the first electrode (e.g., Figs. 20A-20B), and the first electrode and the auxiliary electrode have a minimum distance less than a minimum distance between the first electrode and the common electrode (e.g., an arbitrary minimum distance (MD 1) between 101 and 106 is less than an arbitrary minimum distance (MD 2) between 101 and 112; see the annotated Fig. 20B below).       
       
    PNG
    media_image1.png
    592
    979
    media_image1.png
    Greyscale

Annotated Fig. 20 B of Kimura
Regarding claim 14, Kimura teaches the electronic device according to claim 1, wherein the at least one of 3Appl. No. 16/885,308Reply to Office action of June 16, 2022 the plurality of pixels comprises a wire (e.g., wire; see the annotated Fig. 20B above), and the auxiliary electrode (e.g., 106; see the annotated Fig. 20B above) is electrically connected to the common electrode (e.g., 112; see the annotated Fig. 20B above through the wire).  
Allowable Subject Matter
Claims 2-13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        August 23, 2022